UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6375



EUGENE KENNY SMITH,

                                             Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-768)


Submitted:   July 14, 2004                 Decided:   August 13, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Kenny Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Eugene Kenny Smith, a federal prisoner, appeals the

district court’s order dismissing his petition filed under 28

U.S.C. § 2241 (2000).       The district court found that because Smith

sought to challenge the imposition of his conviction and sentence,

and because he failed to demonstrate that 28 U.S.C. § 2255 (2000)

would prove inadequate or ineffective to test the legality of his

detention, the appropriate vehicle for his challenge would be a

§ 2255 motion rather than a § 2241 petition.                    See Swain v.

Pressley, 430 U.S. 372, 381 (1977); In re Jones, 226 F.3d 328, 333

(4th   Cir.    2000).     We   have   reviewed   the   record   and   find   no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.         See Smith v. Brooks, No. CA-03-768 (E.D. Va.

Dec. 30, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      - 2 -